Case 2:12-cv-00572-JRG Document 516 Filed 01/30/20 Page 1 of 4 PageID #: 13868




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

               Plaintiff,

       v.

HENRY SCHEIN, INC., DANAHER                                Civil Action No. 2:12-CV-00572-
CORPORATION, INSTRUMENTARIUM                               JRG
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,
LLC, DENTAL IMAGING
TECHNOLOGIES CORPORATION,
PATTERSON COMPANIES, INC., AND
BENCO DENTAL SUPPLY CO.,

               Defendants.


        PLAINTIFF’S RESPONSE AND OBJECTION TO NOTICE OF JOINDER

       On January 24, 2020 the Court held a final pretrial conference. During that pretrial

conference, the Court received a copy of the Order of the Supreme Court of the United States

staying this case. Dkt. No. 511. During the conference the Court further noted the application of

the stay, and held that this case would remain in recess until such time as the Supreme Court

either denies the writ of certiorari filed by Defendants Henry Schein, or until the Supreme Court

enters judgment—at which time the stay will be lifted.

       Despite the stay, on January 28, 2019, Defendant Benco Dental Supply Co. (Benco) filed

a “Notice of Joinder” (Dkt. No. 512) purporting to join a Motion to Compel Plaintiff to Arbitrate

and to Stay Proceedings filed by defendant Henry Schein, Inc. (Schein) on October 1, 2012.

Dkt. No. 512. Although Benco styled its pleading as a “notice,” it requests affirmative relief

from this Court and seeks to join a pleading filed by another party over seven years ago.
Case 2:12-cv-00572-JRG Document 516 Filed 01/30/20 Page 2 of 4 PageID #: 13869



         Plaintiff Archer and White Sales, Inc. (Archer) files this response and objection solely to

note its opposition and to preserve its rights. Given the stay in this case, the parties should not be

seeking affirmative relief from the Court, nor should the court should be burdened with

addressing Archer’s response.1 When the stay of proceedings is lifted, Archer will file an

appropriate motion to strike or other response to the Notice of Joinder. By adhering to the Order

of the Supreme Court, Archer is not waiving and fully intends to preserve all of its rights.




1
 At such time as the documentation of settlement is completed with Defendants Patterson, Danaher and the
Manufacturing Defendants, the settling parties will likely file requests for dismissal. Such filings seeking merely to
bring portions of the dispute to an end are different from seeking affirmative relief in the litigation. But, the parties
will of course defer to the Court’s interpretation of the stay order.


                                                            2
Case 2:12-cv-00572-JRG Document 516 Filed 01/30/20 Page 3 of 4 PageID #: 13870



Dated: January 29, 2020.            MCKOOL SMITH, P.C.
                                    /s/ Samuel F. Baxter
                                    Samuel F. Baxter
                                    Texas State Bar No. 01938000
                                    sbaxter@McKoolSmith.com
                                    McKool Smith, P.C.
                                    104 E. Houston, Suite 300
                                    Marshall, Texas 75670
                                    Telephone: (903) 923-9000
                                    Facsimile: (903) 923-9099

                                    Lewis T. LeClair
                                    Texas State Bar No. 12072500
                                    lleclair@mckoolsmith.com
                                    Gary Cruciani
                                    Texas State Bar No. 05177300
                                    gcruciani@McKoolSmith.com
                                    Travis E. DeArman
                                    Texas State Bar No. 24074117
                                    tdearman@McKoolSmith.com
                                    Chelsea A. Priest
                                    Texas State Bar No. 24102375
                                    cpriest@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 Crescent Court Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Facsimile: (214) 978-4044

                                    Charles E. Fowler, Jr.
                                    Texas State Bar No. 24083014
                                    cfowler@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 W. 6th Street, Suite 1700
                                    Austin, TX 78701
                                    Telephone: (512) 692-8700
                                    Facsimile: (512) 692-8744

                                    ATTORNEYS FOR PLAINTIFF
                                    ARCHER AND WHITE SALES, INC.




                                      3
Case 2:12-cv-00572-JRG Document 516 Filed 01/30/20 Page 4 of 4 PageID #: 13871




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via electronic mail on January 29, 2020.

                                                            /s/ Travis DeArman
                                                            Travis DeArman




                                                4
